FILED
                            NOT FOR PUBLICATION
                                                                            OCT 24 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTIN MOLINA-ORTIZ,                             Nos. 15-73487
                                                      16-71549
              Petitioner,
                                                 Agency No. A205-273-844
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2018**
                                Seattle, Washington

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

1.    Substantial evidence supports the determination of the Board of Immigration

Appeals (“BIA”) that Molina-Ortiz failed to establish a reasonable possibility that

he will be singled out for persecution as a member of a particular social group or a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
member of a disfavored group. Although the BIA did not engage in a complete

disfavored group analysis, see Mgoian v. INS, 184 F.3d 1029, 1035 n.4 (9th Cir.

1999), substantial evidence nevertheless supports its conclusion. The BIA

concluded that Molina-Ortiz did not have an individualized risk of harm. Absent

evidence of some individualized risk, Molina-Ortiz cannot establish he will be

targeted as a member of this group. See Wakkary v. Holder, 558 F.3d 1049, 1064-

66 (9th Cir. 2009).

      Molina-Ortiz failed to establish an “objectively reasonable fear of future

persecution.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th Cir. 2017)

(en banc) (internal quotation marks omitted). Although the record establishes that

Mexico’s mental institutions are lacking, this fact is not direct and specific

evidence that Molina-Ortiz will suffer harm. See Nagoulko v. INS, 333 F.3d 1012,

1015-16 (9th Cir. 2003). Nor is Molina-Ortiz’s speculative testimony of what may

happen if he returns to Mexico sufficient to establish fear of future persecution. Id.

at 1018.

      The BIA properly considered how Molina-Ortiz handled past tragedies to

help it determine the likelihood of future harm. The BIA also considered country

reports with regard to the lack of mental health services for persons without

familial support. The BIA recognized the reports but nevertheless concluded that


                                           2
Molina-Ortiz was not the type of person to succumb to these problems. Notably,

Molina-Ortiz maintained a job (with accommodations); did not seek treatment or

take medications for his mental health conditions; and had family members in

Mexico, who would not turn a blind eye to any suffering he might have. Molina-

Ortiz does not point to any evidence in the record that would compel a contrary

conclusion.

2.    Substantial evidence supports the BIA’s conclusion that Molina-Ortiz failed

to establish relief under the Convention Against Torture (“CAT”). Because

Molina-Ortiz’s CAT claim is based on the same facts as his asylum and

withholding of removal claims (that he will be institutionalized if removed), the

record does not compel a conclusion that he will be subject to torture if he is

removed.

3.    The BIA did not abuse its discretion in denying Molina-Ortiz’s motion to

reopen. The BIA concluded that the neuropsychologist’s new diagnoses and

opinion about whether his family could properly care for him were cumulative and

did not establish materially changed circumstances warranting reopening. First,

the record demonstrates that the new neuropsychological report was not

“qualitatively different from the evidence presented at his asylum hearing.” Malty

v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004). Second, the fact that Molina-


                                           3
Ortiz’s family in Mexico was not as equipped as his family in the United States to

help him does not establish eligibility for asylum. Cf. Mendoza–Alvarez v. Holder,

714 F.3d 1161, 1165 (9th Cir. 2013) (per curiam) (noting that “an inadequate

healthcare system is not persecution”).

      PETITIONS FOR REVIEW DENIED.




                                          4